DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of I. Claims 1-7 in the reply filed on 7 February 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2-7 are rejected as depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “water-resistant” in claim 1 is a relative term which renders the claim indefinite. The term “water-resistant” is not defined by the claim, the specification does It is unclear exactly how resistant to water a material must be in order to be considered water-resistant in this case. For the purpose of examination it is assumed that a material that does not permit water to pass through in normal operation is considered water-resistant, additionally, any material that is noted to be waterproof or water-resistant is considered to meet this limitation.
Claim 1 recites “a second closure…the second closure is configured to move from an open position to a closed position to releasably seal a front container” and further “the front container further comprising… a closure mechanism further comprising…” It is unclear if the second closure and the instance of a closure mechanism are intended to be the same entity or if there is intended to be two different closures for sealing the front container. For this reason the scope of claim 1 is unclear. It is additionally noted that it is not fully clear as to exactly what embodiment is intended to be claimed as there does not appear to be any single drawing or embodiment that includes all of the features of claim 1. The closest embodiment appears to be the backpack of Figs. 22-24, but this embodiment fails to show details of the closure mechanism of the front container. It is further noted that the details of the magnetic closure mechanism appear to be shown in Figs. 13A as part of the main closure of the bag. Further it is unclear exactly how the closure system shown in Figs. 13A would be employed to a front surface of a bag, as closure mechanism is shown to seal a front wall to a rear wall of a bag.

For the purpose of examination it is assumed that claim 1 is intending to claim a bag similar to that of Fig. 22, whereby the front container is secured by a closure similar to that shown in Fig. 13B, and the instances of “a second closure” and “a closure mechanism” both described as closures for the front container, are not the same entity.
For the purpose of examination, the structure described in claims 3, 6, and 7, are assumed to describe some sort of flap that can extend over a closing mechanism of the front container.
Claims 2-7 are rejected as depending from claims 1 and/or 3 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6,237,776 B1) in view of Lytle (US 2013/0243354 A1).
Regarding claim 1, Mogil discloses bag comprising, an outer shell formed from a water-resistant material (Col. 4; Ll. 55-59), comprising a front panel (174), a rear panel (172), a top sidewall (182), a bottom sidewall (184), a left sidewall, and a right sidewall (172/174), a pair of adjustable straps (246 as well as shoulder strap 148) coupled to the outer shell, a first closure (208) extending around a portion of the left sidewall, top sidewall, and right sidewall, wherein the first closure is configured to move from an open position to a closed position to resealably seal a first internal pocket (as shown in Fig. 3), a second closure (222) extending around a portion of the front panel, wherein the second closure is configured to move from an open position to a closed position to resealably seal a front container (220), the front container further comprising, an opening extending into a second internal pocket; a closure mechanism (234).
Mogil does not specifically disclose a closure mechanism comprising a first magnetic strip having a first magnetic strip top side and a first magnetic strip bottom side, wherein the first magnetic strip top side is coupled to a first internal surface of the outer shell at a front edge of the opening and the first magnetic strip bottom side is 
Lytle teaches the ability to have a waterproof bag (Fig. 2) including a closure mechanism comprising a first magnetic strip (noting an instance of 131) having a first magnetic strip top side (above 52) and a first magnetic strip bottom side, wherein the first magnetic strip top side is coupled to a first internal surface of the outer shell (133) at a front edge of the opening and the first magnetic strip bottom side is unattached to the outer shell (Fig. 6, noting the portion below 52), and a second magnetic strip (noting the other instance of 133) having a second magnetic strip top side and a second magnetic strip bottom side wherein the second magnetic strip top side is coupled to a second internal surface at a back edge of the opening and the second magnetic strip bottom side is unattached to the outer shell (Fig. 7), wherein the first magnetic strip is magnetically attracted to the second magnetic strip to resealably seal the opening (Paragraph 0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Mogil and use the teaching of Lytle and seal the front container with a magnetic closure because such a change allow the front container to close automatically to quickly and efficiently seal the front container as well as provide a water-resistant seal as suggested by Lytle (Paragraph 0014).

Lytle teaches the ability to have a waterproof bag in the form of a backpack (noting shoulder straps 42/44).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mogil and further include straps configured such that the bag is a backpack because such a change would allow the user to carry the bag comfortably and without the need to hold the bag. One having ordinary skill in the art would recognize the ability to utilize the positive attributes of a backpack by including a known configuration of backpack straps.
Regarding claims 4-5, modified Mogil, and specifically Lytle discloses the first magnetic strip and the second magnetic strip are hingedly coupled at the respective front and back edges of the opening, at least one of the first magnetic strip and the second magnetic strip is hingedly coupled at the respective front and back edges of the opening (noting the material of 133 at portion 52 acts as a living hinges).

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6,237,776 B1) in view of Lytle (US 2013/0243354 A1) as applied to claim 1 above, and further in view of Mogil (US 2007/0278234 A1)(Mogil ‘234).
Regarding claim 3, modified Mogil does not specifically disclose a flap portion extending from the second closure, the flap portion having a first fastener element, and a second fastener element coupled to the front panel of the outer shell, wherein the 
Mogil ‘234 teaches the ability to have front compartment sealed by a second closure including a flap portion extending from the second closure, the flap portion (92) having a first fastener element, and a second fastener element coupled to the front panel of the outer shell (96), wherein the outer shell is configured to fold to removably couple the first fastener element to the second fastener element (Figs. 2g and 1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mogil and use the teaching of Mogil ‘234 and include a flap extending from the second closure configured to secure the front pocket in a folded/compact condition because such a change would allow the device to be held in a more compact configuration in a situation where the front container is not needed to be filled with objects.
Regarding claim 6, modified Mogil, and specifically Mogil ‘234 demonstrates the first fastener element is configured to be removably coupled to the second fastener element by hook and loop fasteners (noting paragraph 0076 that teaches Velcro.TM.).
Regarding claim 7, modified Mogil does not specifically disclose the first fastener element and the second fastener element (96) comprise magnets.
Lytle demonstrates attachment including magnets (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Mogil and have the first fastener element and the second fastener element comprise magnets because such a change 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.T.T./           Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734